REVISED EXHIBIT A To the Amended Expense Limitation Agreement dated May 1, 2007, by and between Allianz Variable Insurance Products Fund of Funds Trust and Allianz Life Advisors, LLC (now Allianz Investment Management LLC). Not withstanding section 3 (Term and Termination of Agreement), the Amended Expense Limitation Agreement may not be terminated prior to April 30, 2012.The Operating Expense Limit for each Fund is as follows: Name of FundExpense Limitation AZL Fusion Balanced Fund0.30% AZL Fusion Edge Fund0.30% AZL Fusion Moderate Fund0.30% AZL Fusion Growth Fund0.30% AZL Fusion Conservative Fund0.35% AZL Balanced Index Strategy Fund0.20% AZL Growth Index Strategy Fund0.20% Acknowledged: Allianz Variable Insurance Products Fund of Funds Trust By: /s/ Brian Muench Name: Brian Muench Title: Vice President Allianz Investment Management LLC By: /s/ Brian Muench Name: Brian Muench Title: Vice President Updated:11/3/2010
